Citation Nr: 0513450	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected right inguinal hernia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The veteran served on active duty from May 1954 to May 1957.

In January 2002, the veteran filed a claim of entitlement to 
service connection for a right inguinal hernia.  In an 
October 2002 rating decision, the RO granted service 
connection for this disability and assigned a noncompensable 
(zero percent) rating therefor.  The veteran indicated 
disagreement with the assignment of that disability rating.  
A statement of the case was issued case in September 2003 
which informed the veteran that the RO had awarded him a 10 
percent disability rating for his service-connected right 
inguinal hernia.  He indicated continued disagreement with 
the rating assigned for that disorder, perfecting his appeal 
by his submission of a substantive appeal (VA Form 9) in 
October 2003.
 
A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2004.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.


FINDING OF FACT

1.  The current medical evidence shows that the veteran's 
service-connected right inguinal hernia is readily reducible 
and is well supported by a truss; the current medical 
evidence does not show that the veteran's right inguinal 
hernia is irremediable or inoperable.  The veteran has not 
undergone inguinal hernia surgery at his own option.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
inguinal hernia so as to render impractical the application 
of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected right inguinal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2004).

2.  The criteria for an increased disability rating for 
service-connected right inguinal hernia on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right inguinal hernia, which 
is rated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2002 and September 2003 rating decisions, by the 
statement of the case issued in September 2003, and by the 
supplemental statement of the case issued in December 2003, 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran dated in 
June 2002 and August 2002, with copies to his representative, 
that specifically referenced the requirements of the VCAA 
with regard to his claim.  Crucially, the veteran was 
informed by means of these letters as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letters explained that VA would 
make reasonable efforts to help him get records relevant to 
his claim.  The veteran was notified specifically of the 
information VA would attempt to obtain on his behalf.  He was 
informed that VA would attempt to obtain records from any 
doctors or medical facilities he identified.  The June 2002 
letter also specifically advised the veteran that, "[i]f 
there are any additional records, you can send them directly 
to use, or you can ask us to help get them for you."  By so 
advising the veteran, he was notified that he could submit 
any evidence that was relevant to his claim, as is required 
by 38 C.F.R. § 3.159(b), and Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

While these letters pertained to the issue of service 
connection for a hernia, it is noted that the issue at hand, 
which is entitlement to an increased disability rating for 
the subsequently service connected right inguinal hernia, is 
a "downstream" issue for which additional VCAA notice is 
not required when notice for the original claim was 
sufficient, as it was in the instant case.  See VAOPGCPREC 8-
2003.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on his behalf.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and his obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  The Court has held that VCAA notice requirements 
are satisfied if all possible evidence has been obtained.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes that that the VCAA letters of September 2002 
and June 2002 each requested a response within 30 days.  The 
letters also expressly notified the veteran, however, that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The 
veteran has now had more than one year to submit evidence in 
support of his appeal.  It does not appear that any further 
evidence or information is forthcoming.    

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran was afforded a 
VA examination in September 2002.  In addition, a statement 
was solicited by the veteran from a private physician and 
submitted to VA.  There is no indication that any pertinent 
records exist that have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.    

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization.  He requested a hearing before a Veterans Law 
Judge, which was held in September 2004 at the Denver RO, per 
his request.  The Board accordingly finds that due process 
considerations have been satisfied.  

In short, the Board has determined that all appropriate 
preliminary maters have been completed and that this case may 
be addressed on its merits.

Pertinent law and regulations 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's service-connected right inguinal hernia has 
been rated under Diagnostic Codes 7338 [hernia, inguinal].  
This diagnostic code specifically applies to the criteria for 
evaluating problems resulting from an inguinal hernia.  The 
Board can identify nothing in the evidence to suggest that 
other diagnostic codes would be more appropriate, and the 
veteran has not requested or suggested that other diagnostic 
codes should be used.  

Specific schedular criteria

Under Diagnostic Code 7338, an inguinal hernia that is small, 
reducible, or without true hernia protrusion is 
noncompensable (zero percent disabling), as is an inguinal 
hernia that has not been operated on, but which is 
remediable.  A postoperative inguinal hernia that is 
recurrent but readily reducible and well supported by a truss 
or belt is 10 percent disabling.  A postoperative inguinal 
hernia that is small and recurrent, or an unoperated upon 
inguinal hernia that is irremediable, not well supported by a 
truss, or is not readily reducible, is 30 percent disabling.  
A postoperative inguinal hernia that is large, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is 
60 percent disabling.  In addition, 10 percent is added for 
bilateral involvement, provided the second hernia is 
compensable; this means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

As was noted in the Introduction, the veteran served on 
active duty approximately fifty years ago.  Service medical 
records in 1956 indicated a right inguinal hernia.  No 
surgery was performed.  There is no pertinent medical 
evidence until the veteran fined his initial claim of 
entitlement to service connection in 2002.

 The report of a September 2002 VA examination shows that the 
veteran indicated that he had not had any hospitalization or 
surgery for his inguinal hernia, but that he had missed about 
12 days of work in the last year because of his hernia pain.  
He stated that he had inguinal pain that did not occur daily, 
but was dependent on the nature of his activity, and that he 
was able to reduce the hernia by himself when it protruded.  
He also stated that he could comfortably lift 100 pounds when 
he was wearing the truss, but that he would "not dare" lift 
anything without it.

On examination, the veteran was wearing a truss.  There were 
no scars in the inguinal area.  There was an indirect 
reducible right inguinal hernia that was nontender to 
palpation.  There was no evidence of either a left inguinal 
hernia or direct inguinal hernias.

In October 2002, the RO granted service connection for a 
right inguinal hernia on the strength of the service medical 
records and the September 2002 VA examination report.  A 
noncompensable disability rating was assigned.  This appeal 
followed.

In a statement dated in September 2003, a private physician 
stated that he had examined the veteran and felt that he 
qualified for a "Class II hernia-related impairment which is 
10-19% of the whole person."  There was, according to this 
physician, a palpable defect in the supporting structures of 
the veteran's abdominal wall, with a persistent protrusion at 
the site of the defect with increased abdominal pressure.  
This protrusion was manually reducible.  The physician 
reported that the hernia caused frequent discomfort, which 
precluded heavy lifting.

As noted in the Introduction, the assigned disability rating 
was thereupon increased to 10 percent disabling.

At his September 2004 personal hearing, the veteran testified 
that he had not had inguinal hernia surgery, although such 
surgery had been medically recommended.  He indicated that 
the truss he wore was effective, but that he was still 
limited as to performing heavy duty work.  He reported that 
the hernia "dropped" approximately once per week, and 
usually dropped as a result of the veteran engaging in 
strenuous activity.  He also stated that, when the hernia 
dropped, he experienced a sharp, shooting pain until he was 
able to reduce the hernia.  

Analysis

The rating criteria for inguinal hernia have been set forth 
above.

Initially, it must be noted that the veteran has not had 
right inguinal hernia surgery, notwithstanding the fact that 
he has been advised by health care providers that he is a 
candidate for such surgery and that such surgery was 
recommended.  It was clear from his September 2004 hearing 
testimony that he had voluntarily elected not to have surgery 
to repair the hernia and had been putting the matter off for 
over 
40 years.   

The criteria for a 60 percent rating, which require that an 
inguinal hernia be either postoperative in nature, or 
considered inoperable, are not satisfied in this case; the 
evidence right inguinal hernia surgery could be performed and 
indeed has been recommended to the veteran by a number of 
physician, but that he has chosen not to undergo such 
surgery.

Likewise, the criteria for a 30 percent rating require, in 
part, that the inguinal hernia symptoms be postoperative in 
nature.  Those criteria accordingly preclude the award of a 
30 percent rating thereunder.  

The diagnostic criteria, however, also provide for a 30 
percent rating when a hernia has not been operated upon, and 
when the hernia is irremediable, not well supported by a 
truss, or not readily reducible.  Those criteria are 
manifestly not met.  The report of the September 2002 VA 
examination shows that the veteran's right inguinal hernia 
was reducible.  The September 2003 statement from the private 
physician shows that the veteran's hernia was manually 
reducible.  At his personal hearing in September 2004 he 
similarly indicated that he was able to reduce the hernia 
when it "dropped."

Moreover, the veteran's service-connected right inguinal 
hernia I evidently well supported by the truss he wore, as 
shown by his statement at his VA examination that he could 
comfortably lift 100 pounds when he wore the truss.  

In short, the evidence shows that the absence of remedial 
surgery to ameliorate his right inguinal hernia was due to 
the veteran's unwillingness to seek the surgery that had been 
medically recommended, and not to any finding that surgery 
was medically contraindicated.  Symptoms associated with the 
service-connected hernia, which amount to approximately 
weekly episodes in which the hernia needs to be reduced, are 
clearly contemplated within the criteria for the currently 
assigned 10 percent disability rating.   

With regard to the provision in Diagnostic Code 7338 that 10 
percent is to be added for bilateral involvement, the Board 
notes that the medical evidence does not demonstrate that a 
left inguinal hernia is manifested, or that there is any left 
side inguinal involvement.  While the veteran and his wife 
testified that there appeared to be a left inguinal hernia, 
their testimony is not supported by the medical evidence.  
The report of the September 2003 VA examination shows that 
only a right inguinal hernia was noted on examination, and 
there is no medical evidence of record indicating involvement 
on the left.  The statements of the veteran and his wife are 
not competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected right inguinal hernia.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As was discussed in the Introduction, the Denver RO, in an 
October 2002 rating decision, granted service connection for 
right inguinal hernia and assigned a noncompensable (zero 
percent) disability rating therefor; this rating was 
subsequently increased to 10 percent, effective as of the 
date of service connection, January 15, 2002.  No medical 
examination records demonstrate that any hernia 
symptomatology which could be considered to be consistent 
with, or approximating, that required for a 30 percent or 
higher rating was present at any time since the effective 
date of the grant of service connection.  The veteran has 
pointed to no specific evidence that would support the 
assignment of staged ratings.  Accordingly, staged ratings 
are not appropriate for his service-connected right inguinal 
hernia.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for his service-connected right inguinal hernia.  
Nor is there any evidence of an unusual clinical picture, 
such as the need for repeated surgeries.  To the contrary, 
the veteran has as of this writing refused to undergo the 
surgery that has been recommended. 

There is also no evidence on file that either disability 
markedly interferes with the veteran's employment.  While the 
veteran has testified that he is somewhat impaired in his 
ability to lift heavy objects, that he has had to cut back on 
his work activities, and that he misses approximately one day 
per month of work due to his right inguinal hernia, it is not 
shown that he is unduly restricted in his activities by this 
disorder.  It is noted that he has testified that his hernia 
symptoms are apparently largely dependent upon his behavior, 
and that he avoids lifting heavy objects that he knows will 
dislodge his hernia.  Moreover, any interference with 
employment is reflected in the disability ratings that are 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating.  


ORDER

An increased disability rating for service-connected right 
inguinal hernia is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


